Citation Nr: 1220547	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  06-00 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi


THE ISSUE

Entitlement to an initial compensable evaluation for left index finger scar.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from May 1956 to May 1958.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2004 decision by the RO which, in part, granted service connection for a left index finger scar and assigned a noncompensable evaluation.  

In December 2009, the Board, in part, denied an initial compensable evaluation for the left index scar, and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a July 2011 joint motion for remand (JMR), the Court vacated the Board's decision with respect to the left index finger scar, and remanded the matter for compliance with the terms of the JMR.  The Board remanded the appeal for additional development in January 2012.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

Also please note the Veteran's claim for service connection for pes planus was remanded by the Board in December 2009.  The requested development does not yet appear to have been accomplished.  This is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim have been obtained by VA.  

2.  Since service connection was established, the left index finger disability is manifested by a well-healed, 3-cm linear scar on the medial aspect of the finger that is smooth, flat and stable, is not adherent, tender or painful; there is no underlying soft tissue damage, frequent loss of skin, or any actual or functional limitation attributable to the scar.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for left index finger scar have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.10, 4.31, 4.40, 4.118, Part 4, including Diagnostic Code 7805 (prior to and from October 23, 2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in August 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs) and all VA medical records have been obtained and associated with the claims file.  The Veteran was examined by VA three times during the pendency of this appeal and was afforded an opportunity for a personal hearing, but declined.  Additionally, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Increased Ratings - In General

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When, as in this case, the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2011).  

Left Index Finger Scar

Initially, it should be noted that during the pendency of this appeal, VA amended the rating criteria for the evaluation of scars, which became effective on October 23, 2008.  However, it was specifically noted that this amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  A veteran whom VA rated before such date under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  The effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations regarding effective dates.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  

In this case, the Veteran filed his claim in April 2004, prior to the amendment to the rating criteria.  However, his representative requested a review of his claim under the new criteria.  As such, the claim will be reviewed under the criteria in effect prior to, and from October 23, 2008.  

Service connection for a left index finger scar was granted by the RO in July 2004, based on the service treatment records (STRs) which showed that the Veteran lacerated his finger while cutting meat at a packing plant in service in January 1957.  The laceration on the lateral aspect of the finger extended from the middle of the middle phalanx to the end of the distal phalanx, and required a split skin graft.  There was no muscle, nerve or artery damage.  

When examined by VA in June 2004, the Veteran reported some recurring itching and tenderness during periods of flaking of the distal portion of the scar.  On examination, there was a well-healed, 3/4 by 1/4 inch, hypopigmented scar on the lateral aspect of the distal phalanx of left index finger.  There was slight scaling of the skin on the dorsal portion of the skin graft, which the examiner identified as ischemic dermatitis.  There was no ulceration or breakdown of the skin, only dry flaking.  The scar was slightly sensitive to palpation, and there was no limitation of motion of the distal interphalangeal joint.  The 11/2 by 3/4 inch donor site scar on the volar aspect of the left forearm was flat, hypopigmented, nontender, and not fixed to the underlying tissue.  There were no chronic skin changes and the scar did not have any effect on muscle activity of the forearm.  

When examined by VA in September 2005, the Veteran denied any problems associated with the left index scar other than some numbness along the border.  He denied any incapacitating episodes and said that the scar did not affect him when he worked as a laborer prior to his retirement in 1998, and that it had no affect on his current daily activities.  On examination, the 1-inch, well-healed, hyperpigmented scar on the left index finger was smooth, stable and not adherent to the underlying tissue.  The scar was not tender to palpation or disfiguring, and there was no limitation of motion or loss of strength in the finger.  

The evidentiary record also included numerous VA outpatient records showing treatment for various unrelated maladies from 2003 to 2006, but did not reflect any complaints, treatment, or findings pertaining to the left index finger or donor site scars.  

At the direction of the January 2012 Board remand, the Veteran was examined by VA to determine the extent and severity of his left index finger scar.  The examiner indicated that while the claims file was not provided for his review, such review would not have any impact on the current findings or the information requested for the examination.  The Veteran denied any treatment for the left index scar since his discharge from service and said that it did not have affect his job performance or interfere with routine activities when he was employed as a wood cutter and logger, or since his retirement.  The Veteran reported some numbness of the finger at the site of the graft that sometimes radiated proximal to the 1st knuckle, but denied any pain or tenderness of the left index scar.  

On examination, there was a 3-cm linear scar on the medial aspect of the left index finger (the examiner stated that it was too narrow to measure its width), a 1 by 1-cm graft site scar on the medial aspect of the finger, and a 1 by 2-cm donor site scar on the left forearm.  The scars were well-healed, smooth, flat and stable, and there was no adherence to the underlying tissue.  There was no muscle loss, soft tissue damage, chronic changes or breakdown of the skin, and no actual or functional limitation due to the scars.  The examiner opined that the severity of the scars were very minimal, if existing at all.  

In this case, the Veteran was initially assigned a noncompensable evaluation for his left index finger scar under Diagnostic Code (DC) 7802, which provided for a 10 percent evaluation for scars, other than the head, face, or neck that are superficial, do not cause limited motion and have an area or areas of 144 square inches or greater.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  

Other potentially applicable rating codes in effect prior to October 23, 2008, included Diagnostic Codes 7801, 7103, 7804, and 7805.  Under DC 7801, for scars other than head, face, or neck, that are deep or that cause limited motion, a 10 percent disability rating is for assignment for an area or areas exceeding 6 square inches; a 20 percent rating is assigned for an area or areas exceeding 12 square inches; a 30 percent rating is warranted for an area or areas exceeding 72 square inches, and a 40 percent rating is assigned for an area or areas exceeding 144 square inches.  

Under DC 7803 a 10 percent evaluation was assigned for unstable, superficial scars.  DC 7804 provided for a 10 percent evaluation for a scar that is superficial and painful.  DC 7805, provided that scars be evaluated on the basis of any related limitation of function of the body part which they affect.  DC 7800 (disfigurement of the head, face, or neck) is not for application in the present case.  

Under the revised rating criteria in effect from October 23, 2008, scars are once again evaluated pursuant to Diagnostic Codes 7800 through 7805, though DC 7803 has been removed.  DC 7800 is inapplicable, as it pertains to scars of the head, face, or neck.  DC 7801 and 7802 both apply to nonlinear scars.  As the Veteran's scar is linear, these codes are not applicable.  DC 7805 allows for a scar to be rated according to any disabling effects not considered under the rating criteria for scars.  

DC 7804 pertains to scars that are unstable or painful.  One or two scars that are unstable or painful are rated as 10 percent disabling, three or four scars that are unstable or painful are rated as 20 percent disabling, and five or more scars that are unstable or painful are assigned a 30 percent rating.  Notes accompanying this code define an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  

Applying the rating criteria in effect prior to, and from October 23, 2008 to the facts of this case, the Board finds that the preponderance of the evidence is against a compensable rating for the left index finger scar.  The Veteran does not report any specific residual problems associated with the scar, except for some occasional numbness along the border of the scar.  The Veteran reported that he has never required any medical attention for his index finger scar and that it did not cause him any problems or functional impairment when he was employed or since his retirement.  

While the Veteran reported a history of recurring itching and tenderness during periods of flaking of the distal portion of the scar when he was initially examined by VA in 2004, there was no evidence of chronic skin changes or any pain or tenderness of the scar itself, nor was the scar shown to be unstable.  While the area was described as sensitive, it should be noted that the term "sensitive" is defined as "able to receive or respond to stimuli; often used to mean abnormally responsive to stimulation, or responding quickly and acutely."  Dorland's Illustrated Medical Dictionary, 26th Ed. (1985).  This connotes something other than pain, which is the pertinent criteria.  Moreover, the observations on the 2004 examination and the Veteran's complaints of pain and tenderness come in a context of what is essentially a 50+ year period without any such complaints, with the Veteran acknowledging no problems or treatment related to the scar during his work career or since, and only stating the scar was numb when examined after 2004.  Given this, and the complete absence of any objective findings of pain or tenderness at the site of the scar at anytime during the more than eight years of the Veteran's pending appeal, the Board does not consider the Veteran's isolated complaint of pain and tenderness to be credible.  

In this case, the clinical findings on the three VA examinations and the numerous outpatient notes during the pendency of the appeal did not reveal any objective evidence of the findings necessary for a compensable evaluation under any of the applicable rating criteria in effect prior to, and from October 23, 2008.  That is, the left index finger scar was not unstable or painful, did not encompassed an area greater than 6 square inches (39 square cm), and did not cause any limitation of function.  Thus, a compensable evaluation is not warranted under the rating criteria for scars and their residual effects in effect prior to, and from October 23, 2008.  38 C.F.R. § 4.118.  

Additionally, in view of the Court's holding in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether the Veteran was entitled to staged ratings for the laceration scar.  However, upon review of all the evidence of record, the Board finds that at no time during the pendency of the claim, has the left index finger scar been more or less disabling than is reflected in the noncompensable evaluation assigned.  Fenderson v. West, 12 Vet. App. 119 (1999).  Accordingly, a compensable evaluation for the left index finger scar is not warranted.  

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

For the reasons discussed above, the Board finds that the manifestations of the Veteran's left index finger scar is consistent with the schedular criteria, and there is no objective or competent medical evidence that any manifestation related to the service-connected disability is unusual or exceptional.  The schedular rating criteria adequately contemplate the degree of impairment caused by the Veteran's disability, and provides for increased ratings for additional symptoms.  In view of this, referral of this case for extraschedular consideration is not in order.  Id.  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Id.  

Here, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  The Veteran is currently retired and reported that the index finger scar did not cause him any problems when he was employed or any functional impairment since his retirement.  Based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the Veteran's claim.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  




ORDER

An initial compensable evaluation for left index finger scar is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


